Title: From Alexander Hamilton to Josias Carvel Hall, 8 November 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            NY. Novr. 8th. 1799
          
          I have received your letter of the third instant with it’s enclosures. The proper accomm hutts arrangements for hutting at Harper’s ferry will have been, before this, so far advanced that it will be proper to for you to proceed immediately to that place. The affair of pay has, I trust, been settled before now. I can not help thinking that the route which has heretofore prescribed to you by Fondey is both more expeditious and more œconomical than the one you propose by water to George Town.
          With great consid
          
            The persons whom you propose as Cadets have been Mentioned to the secretary of War and have received my support—
          
          Col. Parker Hall
        